t c memo united_states tax_court roger f mary a duronio petitioners v commissioner of internal revenue respondent docket no filed date roger f duronio and mary a duronio pro sese joseph j boylan for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency including a dollar_figure 10-percent additional tax under sec_72 in petitioners’ federal_income_tax for and a dollar_figure sec_6662 accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioners qualify for an exception under sec_72 to a sec_72 10-percent additional tax with respect to an early distribution from an individual_retirement_account ira findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in bogota new jersey during the spring and fall semesters petitioners’ son attended new york university nyu full time and resided in an nyu dormitory in december of apparently out of family savings and resources petitioners made an dollar_figure tuition payment to nyu on behalf of their son in the fall of to finance his educational expenses petitioners’ son obtained a dollar_figure student_loan in neither petitioners nor their son made any repayments on the above student_loan and petitioners did not make tuition payments on behalf of their son sometime in petitioner mary duronio received a dollar_figure early distribution from her ira at the time of the distribution mary had not attained age on petitioners’ timely filed joint federal_income_tax return petitioners reported mary’s entire dollar_figure early ira distribution as taxable but petitioners did not calculate thereon a sec_72 early distribution 10-percent additional tax on audit respondent determined that the sec_72 10-percent additional tax applied to mary’s dollar_figure early ira distribution opinion in general a distribution from an ira to a taxpayer prior to the taxpayer attaining age is subject_to a 10-percent additional tax on the taxable_amount of the early distribution sec_72 among other exceptions not here relevant a taxpayer may be able to reduce the amount of an early distribution from an ira that is subject_to the 10-percent additional tax by the amount of a taxpayer’s qualified higher educational expenses paid in the year of the early distribution educational exception sec_72 generally tuition fees books supplies equipment and in some circumstances room and board relating to attendance by a the sec_72 higher educational exception applies only to qualified_plans that meet the sec_7701 definition of an individual_retirement_plan ie individual_retirement_accounts and individual retirement annuities taxpayer and a taxpayer’s children at an eligible_educational_institution qualify as educational expenses sec_72 sec_529 and b petitioners argue that because money is fungible petitioners’ date dollar_figure nyu tuition payment for their son should be deemed to have been funded not in but in by the dollar_figure early ira distribution mary received petitioners also appear to argue that they guaranteed their son’ sec_2002 dollar_figure student_loan and that petitioners’ loan guarantee should be treated as a dollar_figure payment on their son’s educational expenses petitioners also allege that in petitioners paid other miscellaneous educational expenses of their son we reject petitioners’ arguments petitioners’ date dollar_figure tuition payment for their son may have necessitated mary’s dollar_figure early ira distribution however qualified higher educational expenses paid in a year other than the year of an early ira distribution do not reduce the amount of the early distribution subject_to the 10-percent additional tax see lodder-beckert v commissioner tcmemo_2005_162 because petitioners have not produced credible_evidence that they guaranteed the dollar_figure student_loan their son obtained in we do not address the merits of petitioners’ argument that the alleged loan guarantee should be treated as a payment of their son’s educational expenses further petitioners have not established that in petitioners paid any of their son’s other educational expenses the court suggested that petitioners contact nyu officials to obtain documentation relating to their son’s student loans and educational expenses none has been provided because petitioners have not established that in they paid qualified_educational_expenses petitioners are liable for the dollar_figure 10-percent additional tax on the dollar_figure early ira distribution mary received to reflect the foregoing decision will be entered under rule
